DETAILED ACTION
	Claims 1-12 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13 2019 was considered by the examiner.
The information disclosure statement filed September 26 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the Vangara et al. and Myllymaki et al. references were not submitted.  


Claim Objections
Claim 12 is objected to because of the following informalities:  the name “moxifloxacin” occurs twice in the claim (once in line 2 and once in line 3).  One of the occurrences should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: article configured for transesophageal administration in claim 1 and article to be retained at a location internal in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner notes that claims 3 and 4 are NOT interpreted as invoking 112(f) as they are modifying the polymeric material which is a known structure in the art for reconfiguring (i.e. bending).   Therefore, prong A of the analysis is not met.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation shape, and the claim also recites such as a straight shape, a J-hook shape… which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "the elastic wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 1, however, claim 1 does not recite the inclusion of an elastic wire.  Perhaps Applicants intended for claim 10 to depend from claim 6 which does recite the inclusion of an elastic wire.  
	Claim 1 recites the limitation “configured for transesophageal administration” and claim 2 recites the limitation “configured to be retained at a location internal”.  These limitations invoke 35 USC 112(f).  However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  It is unclear if applicants, in claim 1, are merely attempting to claim the intended use of the article (i.e. for transesophageal administration) or if as written the article is configured in such a way that the device is limited to only be administered transesophageal.  It is the latter interpretation for which the specification fails to describe and thus rendering the claim indefinite.  With regards to claim 2, the instant specification does not link the respective structure or material or act which is required that would allow for the article to be “configured” to be retained at the location for greater than or equal to 1 day resulting in the claim being indefinite.  
Claims 3, 5-9 and 11-12 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and  9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (USPGPUB No. 20090149833).
Applicant Claims
	The instant application claims an article configured for transesophageal administration, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a maximum dimension of greater than or equal to 28 cm and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cima et al. is directed to an implantable drug delivery device and methods for treatment of the bladder and other body vesicles or lumens.  Figure 1 shows an elastic wire formed from a superelastic alloy covered in a polymer coating.  The polymer coating includes a silicone sheath.  This reads on a polymeric material with a hollow core and having an elastic wire disposed within the hollow core (instant claims 1 and 6).  In the relatively expanded or pretzel shape shown in Figure 1, the device may occupy an area having dimensions suited to impeded expulsion from the bladder.  The device may deform in response to a compressive load but may spontaneously return to its initial shape once the load is removed (paragraph 0113).  The spring constant may be in the range from about 3.5 N/m to about 3.8 N/m (paragraph 0118)  The drug delivery device may be elastically deformable.  In figure 1, the drug reservoir portion (12) is associated with the retention frame portion (14) (paragraph 0058-0059).  The drug reservoir can be made of polymeric material such as silicone (paragraph 0069).  The length, diameter and thickness of the tube may be selected based on the volume of drug formulation to be contained, the desired rate of delivery of the drug, the intended site of implantation, the desired mechanical integrity, the desired release rate or permeability and the desired method or route of insertion into the body.  The drug reservoir portion has a length in the range of about 1 cm to about 10 cm (paragraph 0074).  The drug can include essentially any therapeutic, prophylactic, or diagnostic agent (paragraph 0096).  Antibiotics such as doxycycline are suggested (paragraph 0104).  In one embodiment the drug reservoir portion may be wrapped around the elastic wire of the retention frame, one or any number of times (paragraph 0126).  Locations of where the device can be utilized include the gastric cavity (paragraph 0155).  The device may include at least one magnetic element to facilitate withdrawal of the device (paragraph 0016).  Figure 6 and 7 show the various shapes of the device. The device can deliver the drug over an expanded period of time such as 24 hours, 5 days, 10 days, etc. (paragraph 0162).    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Cima et al. suggests an article with a polymeric material and hollow core (silicone sheath) with which an elastic wire is disposed and a therapeutic agent associated with the polymeric material and suggests that size can be manipulated depending on the amount of drug to be delivered, rate of drug delivery as well as location of insertion, Cima et al. does not expressly teach the instantly claimed size and drug concentration.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate not only the size of the article but the amount of therapeutic agent present in the article depending on the end use.  Cima et al. teaches that the device may occupy an area having dimensions suited to impeded expulsion from the bladder.  Therefore, depending on the body cavity to which the article is delivered, which can include the gastric cavity, one skilled in the art would manipulate the size of the device to ensure that it would not be expunged from the location before it was desired.  Since Cima et al. teaches the drug reservoir length can be up to 10 cm, and the drug reservoir as shown in the pictures is substantially shorter than the wire, it is reasonable to expect the overlap maximum dimension of the article to be much larger than 10 cm.  Cima et al. expressly states that the length, diameter and thickness of the tube may be selected based on the volume of drug formulation to be contained, the desired rate of delivery of the drug, the intended site of implantation, the desired mechanical integrity, the desired release rate or permeability and the desired method or route of insertion into the body.  Since long delivery time frames are also taught, one skilled in the art would recognize that higher initial load amounts of the drug would be needed in order to deliver the drug over a long period of time.  Thus, depending on the end use and based on the teachings of Cima et al. one skilled in the art would manipulate the amount of drug present in the article.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and include a magnetic component in the device.  One skilled in the art would have been motivated to include a magnetic component in order to aid in retrieval as taught by Cima et al. 
	Regarding claim 2, Cima et al. teaches the drug can be released over a period of time including time frames which overlap the instantly claimed time frame.  
	Regarding claims 3-5, Cima et al. teaches a variety of shapes the device can take and shows in figure 2 an expanded shape for delivering the device.  Thus, the article can be reconfigured in different shapes for delivery and then return to an original shape afterwards as suggested by Cima et al.  As indicated above, the size of the device will be manipulated depending on the cavity to which the device is delivered.  
	Regarding claim 6, Cima et al. teaches a spring force which falls within the scope claimed.  
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. as applied to claims 1-6 and 9-11 above and in view of Council on Drugs (JAMA, 1969).
Applicant Claims
	The instant application claims the therapeutic agent is selected from the group consisting of doxycycline hyclate, moxifloxacin, pyrazinamide, ethambutol, isoniazid, rifampicin, Streptomycin, moxifloxacin, interferon, peginterferon, ribavirin, paritaprevir, simepravir, grazoprevir, ladispavir, ombitasvir, elbasavir, daclatasvir, and sofosbuvir.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Cima et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Cima et al. suggests any therapeutic can be utilized and specifically teaches antibiotics such as doxycycline, Cima et al. does not expressly teach doxycycline hyclate.  However, this deficiency is cured by Council on Drugs.
	Council on drugs is directed to the evaluation of doxycycline monohydrate and doxycycline hyclate.  It is taught that doxycycline is available both as a monohydrate and hyclate (page 549).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cima et al. and Council on Drugs and utilize doxycycline hyclate.   One skilled in the art would have been motivated to utilize doxycycline hyclate as Cima et al. teaches the antibiotic doxycycline can be utilized as the therapeutic agent and Council on Drugs recognizes that the hyclate is one of two forms of doxycycline available.  Since there are only two forms, one skilled in the art would readily recognize the use of the hyclate form.  

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015200752, cited on PTO Form 1449).
Applicant Claims
The instant application claims an article configured for transesophageal administration, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a maximum dimension of greater than or equal to 28 cm and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lee et al. is directed to an intravesical drug delivery device and methods including elastic polymer-drug matrix system.  FIG. 6 illustrates another possible variation of the drug delivery device. The drug delivery device 600 includes an elongated body 602 formed of a matrix system 624 (e.g., drug dispersed in silicone matrix) which has an elastic annular tube structure 612 that extends through the length of elongated body. The annular tube structure defines a lumen 614 (i.e. a hollow) which extends between opposed ends, through an intermediate portion, of the elongated body 602. An elastic retention frame 610, such as a nitinol wire, is disposed in the lumen 614. The drug delivery device 600 further includes an outer wall layer 626 that covers at least the intermediate portion of the elongated body 602. The outer wall layer 626 is elastically deformable with the matrix system 624 and may be an annular tube structure, for example formed of silicone, polyurethane, or another water- and drug-permeable elastomeric material (reading on polymeric material being encapsulated by an elastomeric hollow tube). The thickness and composition of the outer wall layer may be selected to facilitate manufacturing of the matrix system, to control release of the drug, or both (page 8).  The elastic retention frame is effective to bias the body into a retention shape to retain the device within the body cavity.  The elastic retention frame may have an elastic limit, modulus and/or spring constant that allows the device to be introduced into the body cavity in a relatively straightened shape, permits the device to return to the retention shape once in the body and impedes the device from assuming the relatively straightened shape in response to expected forces (pages 5-6, bridging paragraph).   The length of the elongated body of the devices described above may be selected depending upon a variety of factors including the specific site of deployment, route of insertion, drug, dosage regimen, and therapeutic application of the device. In one embodiment, the elongated body is from 10 cm to 15 cm in length. In embodiments, the polymeric material used to form the elongated body, at least in part, may be elastic or flexible to permit moving the device between a relatively straightened shape and a retention shape. The elongated body may be formed of elastic material or materials having the necessary modulus or spring constant required to bias the device into a retention shape (page 11, lines 25-33).    The drug can include essentially any therapeutic (page 13, lines 11-12).  Drugs include antibiotics such as doxycycline (page 16, lines 24-31).  The concentration of the drug can range from about 1 to about 20% by weight.  Lesser or greater amounts of drug are also possible, depending, for example on the drug and polymeric material (page 12, lines 1-7).   Nitinol is taught as a superelastic alloy (page 18, lines 19-21).  Spring constant in the range of 3.6 to 3.8 N/m is taught (page 18, lines 26-31).  The device may be implanted, inserted or deployed at any desired site including a body cavity of a patient (page 21, lines 13-15).  The device may provide extended, or continuous release over expended periods such as 24 hours or 90 days or more (page 21, lines 26-34).  Example 1 shows the fabrication of a coil shaped device.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Lee et al. suggests an article with a polymeric material and hollow core with which an elastic wire is disposed and a therapeutic agent associated with the polymeric material and suggests that size can be manipulated depending on the amount of drug to be delivered, rate of drug delivery as well as location of insertion, Lee et al. does not expressly teach the instantly claimed size and drug concentration.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate not only the size of the article but the amount of therapeutic agent present in the article depending on the end use.  Depending on the body cavity to which the article is delivered, which can include the gastric cavity, one skilled in the art would manipulate the size of the device to ensure that it would not be expunged from the location before it was desired.  Lee et al. expressly teaches the length of the elongated body of the devices described above may be selected depending upon a variety of factors including the specific site of deployment, route of insertion, drug, dosage regimen, and therapeutic application of the device.  Thus, depending on the end use and based on the teachings of Lee et al. one skilled in the art would manipulate the length of the article.  Lee et al. teaches concentrations of drugs which can be included. Lee et al. also teaches lesser or greater amounts of drug are also possible, depending, for example on the drug and polymeric material   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding claim 2, Lee et al. teaches the drug can be released over a period of time including time frames which overlap the instantly claimed time frame.  
	Regarding claims 3-5, Lee et al. teaches a variety of shapes the device and shows an expanded shape for delivering the device.  Thus, the article can be reconfigured in different shapes for delivery and then return to an original shape afterwards as suggested by Lee et al.  As indicated above, the size of the device will be manipulated depending on the cavity to which the device is delivered.  
	Regarding claim 6, Lee et al. teaches a spring force which falls within the scope claimed.  

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-8 and 10-11 above and in view of Council on Drugs (JAMA, 1969).
Applicant Claims
	The instant application claims the therapeutic agent is selected from the group consisting of doxycycline hyclate, moxifloxacin, pyrazinamide, ethambutol, isoniazid, rifampicin, Streptomycin, moxifloxacin, interferon, peginterferon, ribavirin, paritaprevir, simepravir, grazoprevir, ladispavir, ombitasvir, elbasavir, daclatasvir, and sofosbuvir.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Lee et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Lee et al. suggests any therapeutic can be utilized and specifically teaches antibiotics such as doxycycline, Lee et al. does not expressly teach doxycycline hyclate.  However, this deficiency is cured by Council on Drugs.
	Council on drugs is directed to the evaluation of doxycycline monohydrate and doxycycline hyclate.  It is taught that doxycycline is available both as a monohydrate and hyclate (page 549).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee et al. and Council on Drugs and utilize doxycycline hyclate.   One skilled in the art would have been motivated to utilize doxycycline hyclate as Lee et al. teaches the antibiotic doxycycline can be utilized as the therapeutic agent and Council on Drugs recognizes that the hyclate is one of two forms of doxycycline available.  Since there are only two forms, one skilled in the art would readily recognize the use of the hyclate form.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16427505 (USPGPUB No. 20190365645). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an article configured for transesophageal administration, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a maximum dimension of greater than or equal to 28 cm and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Copending ‘505 claims an article configured for transesophageal administration, transesophageal retrieval, and/or gastric retention, comprising: a polymer matrix comprising a polymeric material and a therapeutic agent associated with the polymer matrix; and a hollow core disposed within the polymeric matrix and configured to receive an elastic wire. A maximum dimension of greater than or equal to 5 mm is claimed.  An excipient to tune the release rate of the therapeutic agent is claimed.  A magnetic component is claimed.  A coating (reading on the instantly claimed encapsulation material) is claimed.  The same therapeutics are claimed.  The same polymers are claimed.  An elastic wire comprising the same material is claimed.  
While copending ‘505 claims tuning the release rate, copending ‘505 does not claim a specific amount of therapeutic agent or how long the therapeutic is released.  While copending ‘505 claims an article, which is made of the same material, copending ‘505 does not claim the particular shape.
It would have been obvious to one of ordinary skill in the art to manipulate the amount of the therapeutic agent as well as the release rate depending on the desired end use.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  Since the copending ‘505 claims the release rate can be tuned, there is a reasonable expectation in manipulation of the rate.  
Regarding the claimed shape, copending ‘505 claims administration to the same area (transesophageal).  Copending ‘505 claims the article is made from the same material and configured in the same manner (i.e. hollow core disposed within the polymeric matrix).  Thus, changes in shape are not a patentable modification absent persuasive evidence that the particular configuration is significant.  Note: MPEP 2144.04.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17318040 (USPGPUB No. 20210353174). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
	Copending ‘174 claims residence article, comprising: an alcohol sensor associated with a gastric residence article; the gastric residence article configured to be administered to a subject such that it is retained at a location internal to the subject for at least 24 hours.  The article as claimed is configured for transesophageal administration.  The article comprises a polymeric material having a reconfigurable shape and hollow core.  The same maximum dimension is claimed.  An overlapping therapeutic amount of greater than or equal to 1 gram is claimed.  An elastic wire disposed within a hollow core is claimed.  A magnetic component is claimed.  The same material for the elastic wire is claimed.  
The difference between the instant application and copending ‘174 is that the instant application claims a specific type of polymeric material and therapeutic agent.  The relationship between the instant application and copending application ‘174 is a genus-species relationship.  Since no criticality has been established with respect to the specific therapeutics and polymeric material both the instant application and the copending application are directed to similar subject matter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616